DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, it is not understood how a hole is formed to horizontally spray the oil downward at an angle. If the spray is horizontal it is not also downward at an angle.
As to claim 14, it is not understood what “the oil flowing along the surface of the oil guide is guided to the stator core or the guide under the oil guide by the oil guide for cooling” with reference to the disclosed embodiments.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (JP 2015130755 A).
As to claim 1, Ikeda shows (FIG. 2) A motor 20 comprising: 
a cooling system 14 configured to cool a stator 32 with coils 48 wound on a core 40, 
wherein the cooling system 14 includes a plurality of spray pipes 112 having a plurality of holes, 
wherein the plurality of spray pipes 112 sprays oil through the plurality of holes 131,132, 
wherein the plurality of spray pipes 112 is positioned between the stator 32 and a housing 90 of the motor 20, and 
wherein the plurality of spray pipes includes pipes 112a,112c, 112 disposed at a center L1 over the stator 32 and at both sides spaced apart from each other in a circumferential direction of the stator 32 from the center L1 with predetermined gaps therebetween (motor para[0017]:3, stator para[0020], cooling system para[0030], oil para[0032], pipes para[0035],[0036], all pipes 112c,112d,112 arranged 
As to claim 2/1, Ikeda further shows (FIG. 2, 5, 6) the plurality of spray pipes 112 includes: 
a first pipe 112d elongated forward and rearward at a left side above the stator 32; 
a second pipe 112c elongated forward and rearward at a right side above the stator 3; and 
a third pipe elongated forward and rearward at the center above the stator 32.
As to claim 7/2/1, Ikeda further shows (FIG. 2, 5, 6) the plurality of holes 132 is formed at a rear portion of each of the first pipe 112d and the second pipe 112c to spray the oil to a portion of the coil protruding rearward from a rear end of the stator core 40, and 
the plurality of holes 132 is formed at a front portion of each of the first pipe 112d and the second pipe 112c to spray the oil to a portion of the coil protruding forward from a front end of the stator core 40 (at D2).
As to claim 8/7/2/1, Ikeda further shows (FIG. 2, 5, 6) the plurality of holes 132 is formed at the front portion of each of the first pipe 112d and the second pipe 112c, and 
at least two holes 132 of the plurality of holes 132 are formed to be positioned in the same cross-section (the holes 132 spraying at D2 are shown in the same cross-section of FIG. 5).
As to claim 9/8/7/2/1, Ikeda further shows (FIG. 2, 5, 6) at least one hole 132 of the plurality of holes formed to be positioned in the same cross-section (of FIG. 5) is formed to spray the oil horizontally or in a predetermined first inclination direction close to the horizon and the other hole is formed to spray the oil in a second inclination direction that is a direction set downward further than the first inclination direction, and 
the other holes positioned behind the holes positioned in the same cross-section are formed to spray the oil horizontally or in a predetermined third inclination direction (the oil sprayed at the opposing downward inclinations D2 close to the horizon from the pipes 112d,112c are in the same  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2015130755 A) in view of Han et al. (US 2012/0133222, hereinafter Han).
As to claim 3/2/1, Ikeda was discussed above with respect to claim 2 and Ikeda further shows (FIG. 6) the plurality of holes 132 is formed at the third pipe 112 and is arranged in a longitudinal direction of the third pipe 112 (each of the pipes 112 has holes 132 para[0042]). 
Ikeda does not show the plurality of holes sprays the oil downward toward a stator core under the third pipe.
Han shows (FIG. 2) the plurality of holes 176 sprays the fluid downward toward a stator core 131 under the pipe 170 (para[0070],[0080],[0092],[0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third pipe 112 of Ikeda to have the plurality of holes 132 sprays the oil downward toward a stator core under the third pipe 112 as taught by Han, for the advantageous benefit of cooling the stator 32 as taught by Han (para[0098]).
As to claim 4/3/2/1, Ikeda in view of Han was discussed above with respect to claim 2 and Ikeda further shows (FIG. 2) the plurality of holes 132 includes: a hole 132 formed at a rear portion of the third pipe 112 to spray the oil D2 vertically downward to a portion of the coil 48,50a protruding rearward from a rear end of the stator core 40.
Ikeda does not show a hole formed at a front-rear middle portion of the third pipe to spray the oil vertically downward to the stator core.
Han shows (FIG. 2) a hole 176 formed at a front-rear middle portion of the third pipe 170 to spray the oil vertically downward to the stator core 131 (para[0070],[0080],[0092],[0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third pipe 112 of Ikeda in view of Han to have a hole 132 formed at a front-rear middle portion of the third pipe 112 to spray the oil vertically downward to the stator core 40 as taught by Han, for the advantageous benefit of cooling the stator 32 as taught by Han (para[0098]).
As to claim 5/4/3/2/1, Ikeda in view of Han was discussed above with respect to claim 4 except for the hole formed at the front-rear middle portion of the third pipe is disposed at at least one position of equally divided positions when a front-rear direction of the stator core is equally divided.
Han shows (FIG. 2) the hole 176 formed at the front-rear middle portion of the third pipe 170 is disposed at at least one position of equally divided positions when a front-rear direction of the stator core 131 is equally divided (the openings 176 are spaced from each other at the same interval Para[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third pipe 112 of Ikeda in view of Han to have the hole 132 formed at the front-rear middle portion of the third pipe 112 is disposed at at least one position of equally divided positions when a front-rear direction of the stator core 40 is equally divided as taught by Han, for the advantageous benefit of cooling the stator 32 as taught by Han (para[0098]).
As to claim 6/5/4/3/2/1, Ikeda in view of Han was discussed above with respect to claim 4 except for the hole formed at the front-rear middle portion of the third pipe is disposed at 1/4 point and 3/4 point the front-rear length when the front-rear direction of the stator core is equally divided into four sections.
Han suggests (FIG. 2) the hole 176 formed at the front-rear middle portion of the third pipe 170 is disposed at 1/4 point and 3/4 point the front-rear length when the front-rear direction of the stator core is equally divided into four sections (the core is divided into eight sections by the openings 176, the openings 176 are spaced from each other at the same interval Para[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third pipe 112 of Ikeda in view of Han to have the hole 132 formed at the front-rear middle portion of the third pipe 112 is disposed at 1/4 point and 3/4 point the front- as taught by Han (para[0098]).
As to claim 10/7/1, Ikeda was discussed above with respect to claim 7 except for two holes of the plurality of holes are formed at the rear portion of each of the first pipe and the second pipe, and one hole of the two holes is formed to horizontally spray the oil and another hole of the two holes is formed to spray the oil downward at an angle.
Han shows (FIG. 11) two holes 214,222 of the plurality of holes are formed at the rear portion of the pipe 211, and one hole 222 of the two holes is formed to horizontally spray the oil and another hole 214 of the two holes is formed to spray the oil downward at an angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second pipes of Ikeda to have two holes 214,222 of the plurality of holes are formed at the rear portion of each of the first pipe 112d and the second pipe 112c, and one hole 222 of the two holes is formed to horizontally spray the oil and another hole 214 of the two holes is formed to spray the oil downward at an angle as taught by Han, for the advantageous benefit of cooling coil ends rapidly as taught by Han (para[0131]:6-10).

Claim 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2015130755 A) in view of Li (WO 2019156196 A1).
As to claim 12/1, Ikeda was discussed above with respect to claim 1 except for the cooling system further includes: an oil guide disposed at an upper portion of a front side of the stator core in a circumferential direction of the stator core and guiding flow of oil sprayed from the holes of the spray pipes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda to have the cooling system further includes: an oil guide 8 disposed at an upper portion of a front side of the stator core 40 in a circumferential direction of the stator core 40 and guiding flow of oil sprayed from the holes of the spray pipes 112 as taught by Li, for the advantageous benefit of directly supplying oil to the coil end to cool the coil more efficiently as taught by Li (para[0111],[0112]).
As to claim 13/12/1, Ikeda in view of Li was discussed above with respect to claim 12 except for the oil guide is disposed over a portion of the coil protruding forward from a front end of the stator core to guide flow of oil sprayed toward the portion of the coil protruding forward through the holes of the spray pipes.
Li shows (FIG. 7-10) the oil guide 8 is disposed over a portion of the coil 26 protruding forward from a front end of the stator core 25 to guide flow of oil sprayed toward the portion of the coil 26 protruding forward through the source (para[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda in view of Li to have the oil guide 8 is disposed over a portion of the coil protruding forward from a front end of the stator core 40 to guide flow of oil sprayed toward the portion of the coil protruding forward through the holes of the spray pipes 112 as taught by Li, for the advantageous benefit of directly supplying oil to the coil end to cool the coil more efficiently as taught by Li (para[0111],[0112]).
As to claim 14/12/1, Ikeda in view of Li was discussed above with respect to claim 12 except for the oil guide is configured to flow at least some of oil, which is sprayed to the stator core through a hole 
Li shows (FIG. 6 and 7-10) the oil guide 8 is configured to flow at least some of oil, which is sprayed to the stator core 25 through a hole of the spray pipe disposed at the center over the stator, from a surface of the stator core 25 to a surface of the oil guide 8, and the oil flowing along the surface of the oil guide 8 is guided to the stator core or the guide 8 under the oil guide by the oil guide 8 for cooling (cooling oil impacts the stator core 25 before flowing to the coil ends see FIG. 6, the oil guide 8 of Li is pressed up against the stator core 25 and is capable of performing the claimed function as best understood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda in view of Li to have the oil guide 8 is configured to flow at least some of oil, which is sprayed to the stator core 40 through a hole of the spray pipe 112 disposed at the center over the stator, from a surface of the stator core 40 to a surface of the oil guide 8, and the oil flowing along the surface of the oil guide 8 is guided to the stator core 40 or the guide 8 under the oil guide 8 by the oil guide 8 for cooling as taught by Li, for the advantageous benefit of directly supplying oil to the coil end to cool the coil more efficiently as taught by Li (para[0111],[0112]).
As to claim 15/12/1, Ikeda in view of Li was discussed above with respect to claim 12 except for the oil guide is a plate-shaped member having an arc shape to be disposed in a circumferential direction of the stator core, and has an enlarged portion having a greater width than other portions at a center portion.
Li shows (FIG. 8 and 10) 

    PNG
    media_image1.png
    340
    517
    media_image1.png
    Greyscale

the oil guide 8 is a plate-shaped member having an arc shape to be disposed in a circumferential direction of the stator core 25, and has an enlarged portion 84 having a greater width A than other portions B at a center portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda in view of Li to have the oil guide 8 is a plate-shaped member having an arc shape to be disposed in a circumferential direction of the stator core 40, and has an enlarged portion 84 having a greater width A than other portions B at a center portion as taught by Li, for the advantageous benefit of directly supplying oil to the coil end to cool the coil more efficiently as taught by Li (para[0111],[0112]).
As to claim 17/15/12/1, Ikeda in view of Li was discussed above with respect to claim 15 except for a blocking portion that protrudes to block oil returning after hitting the coil is formed at the oil guide.
Li shows (FIG. 10) a blocking portion 87 that protrudes to block oil returning after hitting the coil is formed at the oil guide 8 (wall 87 of oil guide 8 would block oil returning from coil; wall 87 is capable of performing the claimed function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda in view of Li to have a blocking portion 87 that protrudes to block oil returning after hitting the coil 48 is formed at the oil guide 8 as taught by Li, for the advantageous benefit of directly supplying oil to the coil end to cool the coil more efficiently as .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2015130755 A) in view of Li (WO 2019156196 A1) and Hirasawa (JP 2003324901 A).
As to claim 16/15/12/1, Ikeda in view of Li was discussed above with respect to claim 15 except for the oil guide is disposed such that a gap through which the oil sprayed to a top surface of the oil guide flows down is formed between the oil guide and a front end surface of the stator core.
Hirasawa shows (FIG. 4):

    PNG
    media_image2.png
    387
    644
    media_image2.png
    Greyscale

the oil guide 72 is disposed such that a gap 79 through which the oil sprayed to a top surface of the oil guide 72 flows down is formed between the oil guide 72 and a front end surface of the stator core 14 (para[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda in view of Li to have the oil guide 8 is disposed such that a gap 79 through which the oil sprayed to a top surface of the oil guide 8 flows down is formed between the oil guide 8 and a front end surface of the stator core 40 as taught by Hirasawa, .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2015130755 A) in view of Sawada et al. (US 2012/0161555, hereinafter Sawada).
As to claim 18/1, Ikeda was discussed above with respect to claim 1 except for the cooling system further includes: an oil dam disposed under the stator to collect the oil at a predetermined level therein such that a lower portion of the stator is immersed in the oil.
Sawada shows (FIG. 4-5) the cooling system further includes: an oil dam 142 disposed under the stator 21,22 to collect the oil at a predetermined level therein such that a lower portion of the stator 21,22 is immersed in the oil (para[0062],[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda to have the cooling system further includes: an oil dam 142 disposed under the stator 32 to collect the oil at a predetermined level therein such that a lower portion of the stator 32 is immersed in the oil as taught by Sawada, for the advantageous benefit dipping the ends of the coils 48 in oil without being removed to increase cooling efficiency and reduce the rise in the maximum temperature of the motor 20 as taught by Sawada (para[0066]).
As to claim 19/18/1, Ikeda in view of Sawada was discussed above with respect to claim 18 except for the oil dam is formed such that a portion of a side of the oil dam is curved to be attached to an outer circumferential surface of the stator core, and an opening is formed through at least a portion of a bottom surface of the oil dam to expose an outer circumferential surface of a lower end of the stator core.
Sawada shows (FIG. 4-5) the oil dam 142 is formed such that a portion 42A of a side of the oil dam 142 is curved to be attached to an outer circumferential surface of the stator core 21, and an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda in view of Sawada to have the oil dam 142 is formed such that a portion 42A of a side of the oil dam 142 is curved to be attached to an outer circumferential surface of the stator core 40, and an opening is formed through at least a portion of a bottom surface of the oil dam 142 to expose an outer circumferential surface of a lower end of the stator core 40 as taught by Sawada, for the advantageous benefit dipping the ends of the coils 48 in oil without being removed to increase cooling efficiency and reduce the rise in the maximum temperature of the motor 20 as taught by Sawada (para[0066]).
As to claim 20/19/18/1, Ikeda in view of Sawada was discussed above with respect to claim 18 except for a wall blocking the lower end of the stator core and a lower end of the coil at a front is formed on a front side of the oil dam, and the front side wall of the oil dam has a height that is smaller by a predetermined value than a height of an inner side of the stator coil.
Sawada suggests (FIG. 5) a wall 42R blocking the lower end of the stator core 21 and a lower end of the coil 22 at a front is formed on a front side of the oil dam 142, and the front side wall 42R of the oil dam 142 has a height that is smaller by a predetermined value than a height of an inner side of the stator coil 22 (para[0062],[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Ikeda in view of Sawada to have a wall 42R blocking the lower end of the stator core 40 and a lower end of the coil 48 at a front is formed on a front side of the oil dam 142, and the front side wall 42R of the oil dam 142 has a height that is smaller by a predetermined value than a height of an inner side of the stator coil 48 as taught by Sawada, for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsui et al. (US 2014/0346905) shows an oil dam; and
Koziara et al. (US 5,619,956) shows cooling a stator from a single pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832